Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is based on Notice of Allowance mailed on 04/06/2022 and Applicants’ amendment filed on 06/24/2022. 
				
Reasons for Allowance
2.	Claims 30-58 are allowed over the prior arts of record. 
Regarding claims 30, 41 and 52, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 30, 41 and 52, specific limitations of:
... the presentation, via the graphical user interface, of operating system data for the selected process executing on the operating system within the virtual machine, the operating system data correlated with the hypervisor data and received from an operating system while the operating system was running on the virtual machine, wherein the presentation of the operating system data is concurrent with the presentation of hypervisor data to identify differences between at least one performance metric in the hypervisor data and at least one corresponding performance metric in the operating system data, indicative of performance discrepancies necessitating a change in allocation and in combination in all other limitations/elements as claimed in claims 30, 41 and 52. Such combination/render obvious features, are allowed over the prior art of record.
Claims 31-40, 42-51 and 53-58 are dependent upon claims 30, 41 and 52. Since the independent claims 30, 41 and 52 are allowable, claims 31-40, 42-51 and 53-58, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192